The appellees, husband and wife, filed this suit to cancel a deed which they had previously executed, alleging that it was a mortgage upon their homestead. In response to special issues submitted, the jury found that the land involved was the homestead of appellees, and that the deed assailed was executed and intended to operate as a deed of trust to secure the payment of a debt. The assignments of error attack the sufficiency of the evidence to support the finding last above mentioned. The appellee and his wife both testified to a state of facts which, if true, fully warranted the jury in concluding that the deed was a mortgage. While this testimony was, in substance, denied by the appellant, there was an issue for the jury, and the judgment will be affirmed.